Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                                V.

                 EMILY LANE OWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                            ORDER
       As the trial exhibits have been filed and the reporter’s record is now complete, we

ORDER appellant to file any amended brief correcting any citations to the reporter’s record no

later than August 17, 2015. Appellee shall file its brief no later than September 16, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE